IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 97-30250
                           Summary Calendar


STEPHEN A. KLAIMON

               Plaintiff - Appellant

    versus

CIGNA COMPANIES, ET AL

               Defendants


INSURANCE COMPANY OF NORTH AMERICA

               Defendant - Appellee

- - - - - - - - - - - - - - - - - - - - -

STEPHEN A. KLAIMON

                Plaintiff - Appellant

   versus

INSURANCE COMPANY OF NORTH AMERICA

               Defendant - Appellee



                             No. 97-30375
                           Summary Calendar


STEPHEN A. KLAIMON

               Plaintiff - Appellant

    versus

CIGNA COMPANIES, ET AL
                 Defendants


INSURANCE COMPANY OF NORTH AMERICA

                 Defendant - Appellee

- - - - - - - - - - - - - - - - - - - - -

STEPHEN A. KLAIMON

                    Plaintiff - Appellant

   versus

INSURANCE COMPANY OF NORTH AMERICA

                 Defendant - Appellee



            Appeals from the United States District Court
                for the Eastern District of Louisiana
                    (95-CV-3597-J & 96-CV-3457-J)

                            February 19, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Stephen   A.    Klaimon   appeals   from   summary   judgment   orders

entered against him on his Title VII and negligent and intentional

infliction of emotional distress claims, as well as from an adverse

jury verdict on a defamation claim.        We affirm.

     The district court properly entered summary judgment against

Klaimon on his Title VII claim.          As we have long stressed, the


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                    2
filing of a charge with the EEOC is a prerequisite to instituting

a Title VII action in federal court.      See National Ass’n of Govern.

Emp. v. City Pub. Serv. Bd., 40 F.3d 698, 711 (5th Cir. 1994).

Klaimon   makes   conclusory   allegations     that    he    pursued    relief

administratively, yet he produced no record evidence to that

effect. Nor has he demonstrated an equitable entitlement to relief

from the administrative exhaustion requirement.             Accordingly, his

Title VII claim is barred.

     Likewise, the district court properly granted summary judgment

against Klaimon on his intentional and negligent infliction of

emotional distress claims.     Klaimon’s complaint did not allege so

egregious a course of conduct on the part of the defendant to

satisfy   Louisiana’s     strict   standards     for   employment-related

intentional infliction of emotional distress claims.            See Booth v.

Intertrans Corp., 1995 WL 324631, at *17 (E.D. La. May 26, 1995).

Similarly, Klaimon has failed to demonstrate how his negligent

infliction of emotional distress claim is not barred by Louisiana’s

workers’ compensation scheme.       See La. R.S. 23:1032.

     Finally, Klaimon raises a number of challenges to the district

court’s discovery rulings and the outcome of the trial.                We find

that the district court did not abuse its discretion in making its

discovery orders.     See Krim v. BancTexas Group, Inc., 989 F.2d

1435, 1441 (5th Cir. 1993).        Klaimon’s complaints about the jury

verdict   are   largely   unsupported    by   record   evidence    or    legal



                                     3
argument and accordingly are without merit.   See Yohey v. Collins,

985 F.2d 222, 225 (5th Cir. 1993).

     AFFIRMED.




                                4